DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 09/16/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Application and Claims Status
Claims 1-3, 5, 8, and 10-14 are currently pending.  Since the allowability of claims 1, 3, and 5 have been withdrawn, the restriction requirements as set forth in the Office action mailed on 04/15/2020 are reinstated.  Thus, claims 2, 8, and 10-14 are drawn to non-elected species and/or inventions, wherein the election was made with traverse in the reply filed on 06/15/2020 in respond to the restriction and/or species election requirements mailed on 04/15/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 1, 3, and 5 are under consideration in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) that was filed on 10/05/2021 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  See also interview summary mailed on 10/20/2021 and 10/21/2021.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent 7,037,906 B1).
Claim interpretation – claim 1 recites a “pharmaceutical composition, for administration into a lymph node for therapeutic or prophylactic treatment of cancer, comprising at least one anticancer drug selected from the group consisting of an antimetabolite and an anticancer plant alkaloid as an active ingredient, wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa•s”.  The limitation of ‘for administration into a lymph node for therapeutic or prophylactic treatment of cancer’ is direct to a type of pharmaceutical form for systemic administration and circulation in the circulatory system, including intravenous formulations, such as saline (see instant specification paras. [0003] and [0031]).  The limitation of ‘at least one anticancer drug selected from the group consisting of an antimetabolite and an anticancer plant alkaloid as an active ingredient’ is direct to a type of ‘anticancer drug’/‘active ingredient’ where the ‘anticancer plant alkaloid’ is known in the art as compound obtained from plant with activity to slow the growth or kill tumor cells, and are organic nitrogen-containing bases, such as morphine and nicotine; and instant claim 3 specifies irinotecan, which is a known anticancer plant alkaloid and its synonyms includes “CPT-11” (see National Center for Biotechnology Information. “PubChem Compound Summary for CID 60838, Irinotecan” PubChem, Created 2005-06-24).  In regard to the limitation of ‘wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa•s’, viscosity is a standard unit of measure that quantitates certain fluid properties that scale to rates of flow; the lower limit of 1 mPa•s is the viscosity of water at 20℃, the upper limit of 10 mPa•s is approximately the viscosity of blood (see Viscosity retrieved from resources.saylor.org/wwwresources/archived/site/wp-content/uploads/2011/04/Viscosity.pdf).
Here, Lee discloses methods and pharmaceutical compositions for modulating tumor growth or metastasis and exemplified various pharmaceutical compositions (see Abstract; Examples I and II on col. 17 thru col. 21).  Lee also discloses the followings: (i) administration can be achieved by any suitable route, such as parenterally, transmucosally, e.g., orally, nasally, or rectally, or transdermally. Preferably, administration is parenteral, e.g., via intravenous injection. Alternative means of administration also include, but are not limited to, intra-arteriole, intramuscular, intradermal, subcutaneous, intraperitoneal, intraventricular, and intracranial administration, or by injection into the tumor(s) being treated or into tissues surrounding the tumor(s) (refers to ‘for administration into a lymph node for therapeutic or prophylactic treatment of cancer’ of instant claim 1) (col. 13, lines 47-55).  (ii) Drug administration: For administration to rodents, CA4P was dissolved in normal saline (0.9% NaCl). Paclitaxel was dissolved in a 50/50 mixture of ethanol and Cremophor® and stored at 4° C.; and CPT-11 (refers to ‘anticancer drug’/‘active ingredient’/‘anticancer plant alkaloid’ of instant claim 1 and ‘irinotecan’ of instant claim 3) was dissolved in normal saline (col. 16, lines 20-26).  It is art recognized that the saline solution of Lee is similar in viscosity as water at the same temperature and pressure that is 1 mPa•s is the viscosity of water at 20℃ (see Kestin et al. (J. Phys. Chem. Ref. Data, 1981, 10(1), pp. 71-87) Table 16 on pg. 82).  Thus, this disclosure anticipated the limitation of ‘wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa•s’ of instant claim 1.  (iii) Preferred dosages for CPT-11 are within 100-125 mg/m2, once a week (col. 15, lines 54-55).  Dose conversion between species are known in the art (see Nair et al. (J. Basic Clin. Pharm., 2016, 7(2), pp. 27-31) Table 1 on pg. 29).  The average body surface area of a mouse is 0.007 m2, and as a result, Lee dosage range is 0.7 mg to 0.875 mg for a mouse and converting to human dose by multiplying this animal dose by 0.081 is 0.0567 mg to 0.0709 mg.  Thus, this disclosure anticipated the limitation of instant claim 5 (i.e. ‘1 ng to 20 mg of the anticancer plant alkaloid’).
Therefore, the composition and method of Lee anticipate the instant claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
December 1, 2021



/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629